 

Exhibit 10.2

 



Director Compensation Policy

 

Members of the board of directors (the “Board”) of Innovative Industrial
Properties, Inc. (the “Company”) who are not employees of the Company or any of
its subsidiaries (each a “Non-Employee Director”) shall be eligible to receive
cash and equity compensation as set forth in this Director Compensation Policy.
The cash compensation and restricted stock grants described in this Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board or its Compensation Committee, to each
Non-Employee Director who may be eligible to receive such cash compensation or
restricted stock unless such Non-Employee Director declines the receipt of such
cash compensation or restricted stock by notice to the Company. This Director
Compensation Policy shall be effective retroactive to January 1, 2018 and shall
remain in effect until it is revised or rescinded by further action of the Board
or its Compensation Committee.

 

1.Cash Compensation and Reimbursement of Expenses.

 

(a)               Annual Fee. Each Non-Employee Director, other than the Vice
Chairman, shall be eligible to receive an annual fee of $25,000 for service on
the Board. The Vice Chairman shall be eligible to receive an annual fee of
$50,000 for service on the Board. The Non-Employee Director who regularly chairs
the Audit Committee of the Board shall be eligible to receive an additional
annual fee of $5,000, and each Non-Employee Director who regularly chairs any
other committee of the Board shall be eligible to receive an additional annual
fee of $2,500 for each committee chaired. The fees shall be payable in equal
quarterly installments in arrears on or about January 15, April 15, July 15 and
October 15 of each year.

 

(b)               Reimbursement of Expenses. Non-Employee Directors shall be
eligible for reimbursement for reasonable expenses incurred to attend Board and
committee meetings.

 

2.Equity Compensation.

 

(a)               A person who is initially elected to the Board who is a
Non-Employee Director at the time of such initial election automatically shall
be granted such number of shares of Stock of the Company pursuant to the
Company’s 2016 Omnibus Incentive Plan (the “Plan”) on the date of such initial
election as is determined by dividing $40,000 by the Fair Market Value per share
of the Company's Stock on the date of such grant (subject to adjustment as
provided in the Plan). If a person is initially elected to the Board as a
Non-Employee Director on the date of an annual meeting of the Company's
stockholders, such Non-Employee Director shall only receive an award of Stock
pursuant to paragraph (b) below on the date of such annual meeting of the
Company's stockholders and shall not also receive an award pursuant to this
paragraph (a).

 

(b)               Each Non-Employee Director, other than the Vice Chairman,
shall be granted such number of shares of Stock on the date of each annual
meeting of the Company's stockholders (including the annual meeting at which the
Non-Employee Director is initially elected to the Board as a Non-Employee
Director), as is determined by dividing $40,000 by the Fair Market Value per
share of the Company's Stock on the date of such grant (subject to adjustment as
provided in the Plan). The Vice Chairman shall be granted such number of shares
of Stock on the date of each annual meeting of the Company's stockholders as is
determined by dividing $50,000 by the Fair Market Value per share of the
Company's Stock on the date of such grant (subject to adjustment as provided in
the Plan).

 



 

 

  

(c)               The purchase price per share of any awards of Stock granted
hereunder shall be the par value per share of the Stock. Unless otherwise
determined by the Administrator, in the event of a Non-Employee Director's
termination of service as a Director for any reason, shares of Stock granted
hereunder that are at that time subject to restrictions shall be forfeited. Such
forfeiture restriction shall lapse on the first anniversary of the date of
issuance of such Stock with respect to all of the shares of Stock granted,
subject to a Non-Employee Director's continued service as a Director on such
date.

 

(d)               Capitalized terms not defined herein have the meanings
ascribed to them in the Plan.

 





 

 

 

